UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 7, 2010 PERKINS & MARIE CALLENDER'S INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) DELAWARE 333-131004 62-1254388 (STATE OR OTHER JURISDICTION OF (COMMISSION FILE (IRS EMPLOYER INCORPORATION) NUMBER) IDENTIFICATION NO.) 6, SUITE 800 MEMPHIS, TENNESSEE 38119-4709 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (800) 877-7375 N/A (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (SEE General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On June 7, 2010, Perkins & Marie Callender's Inc. (“the Company”) issued a press release, a copy of which is furnished as Exhibit 99.1 hereto, relating to its results of operations for the 2010 fiscal first quarter ended April 18, 2010. ITEM 4.02.NON-RELIANCE ON PREVIOUSLY ISSUED FINANCIAL STATEMENTS OR A RELATED AUDIT REPORT OR COMPLETED INTERIM REVIEW At a meeting on June 7, 2010, the Audit Committee of the Board of Directors of the Company (the “Audit Committee”) in consultation with the Company’s management, concluded that the Company’s Consolidated Financial Statements as of December 27, 2009, December 28, 2008, and for the year ended December 28, 2008 as contained in its Annual Report on Form 10-K filed on March 29, 2010 would be restated for errors related to the recognition of deferred tax liabilities during the acquisition of Perkins & Marie Callender’s Inc. (formerly known as “The Restaurant Company”) by P&MC Holding Corp. on September 21, 2005 (the “Acquisition”) and should no longer be relied upon. Following the Acquisition, the Company recorded certain non-amortizing intangible assets in its purchase price allocation.At that time, however, the Company failed to record deferred tax liabilities of $40,506,000 stemming from the differences between the financial reporting basis and tax basis of such assets, as well as the associated corresponding increase in goodwill.This error also resulted in a $4,951,000 charge related to a change in the Company’s effective tax rates during the year ended December 31, 2006 and an additional $27,242,000 impairment charge during the year ended December 28, 2008.This adjustment had no effect on liquidity or cash flow from operations. The Company has discussed the errors described above with Deloitte & Touche LLP, the Company’s independent registered public accountants. The Company has filed concurrently with this Current Report on Form 8-K an Amendment No.1 to the Form 10-K to correct the errors described above. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits The following exhibit is furnished herewith: Exhibit 99.1 - Press Release dated June 7, 2010, of the Company. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PERKINS & MARIE CALLENDER'S INC. Date:June 7,2010 By:/s/ Fred T. Grant, Jr. Fred T. Grant, Jr. Chief Financial Officer EXHIBIT INDEX Exhibit NumberDescription 99.1Press Release dated June 7, 2010
